IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,722-01


                      EX PARTE KEITH ALLEN GOLDEN II, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 15-01-00374-CR-(1) IN THE 410TH DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In count one of this cause, Applicant was

convicted of possession of a controlled substance in an amount of more than one gram but less than

four grams, and was sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary and that his conviction violates due process

because after he entered his plea, the evidence in his case was tested and found to weigh less than

one gram.
                                                                                                    2

         The parties have entered agreed findings of fact and conclusions of law, and the trial court

has determined that Applicant’s decision to plead guilty in this case was not a voluntary and

intelligent choice. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App.

2014).

         Relief is granted. Count one of the judgment in Cause No. 15-01-00374-CR in the 410th

District Court of Montgomery County is set aside, and Applicant is remanded to the custody of the

Sheriff of Montgomery County to answer the charges as set out in the indictment. The trial court

shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 16, 2015
Do not publish